 Case 2:18-cr-00121-PSG Document 192 Filed 10/24/19 Page 1 of 5 Page ID #:1111



     EDWARD M. ROBINSON (CA Bar 126244)
1    Rachael A. Robinson (CA Bar 313991)
     Lisa Houlé (CA Bar 207303)
2          21515 Hawthorne Blvd , Suite 730
           Torrance, CA 90503
3          Office: (310) 316-9333
           Facsimile: (310) 316-6442
4          eroblaw@gmail.com
5    Attorneys for Defendant
     Edward Yasushiro Arao
6
7
8                             UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                Case No. 18-CR-00121-SJO-2
13               Plaintiff,
                                              MOTION IN LIMINE TO
14         v.                                 LIMIT/EXCLUDE CERTAIN
                                              EXPERT TESTIMONY;
15   EDWARD YASUSHIRO ARAO, et al.,           DECLARATION OF EDWARD M.
                                              ROBINSON
16               Defendant.
                                              DATE: November 12, 2019
17                                            TIME: 9:00 a.m.
                                              Courtroom of the
18                                            Honorable S. James Otero
19
20
21
22
23
24
25
26
27
28
 Case 2:18-cr-00121-PSG Document 192 Filed 10/24/19 Page 2 of 5 Page ID #:1112




1                                       INTRODUCTION
2          This matter is set for jury trial November 12, 2019. On October 2, 2019, the
3    government provided written notice pursuant to Federal Rule of Criminal Procedure
4    16(a)(1)(G). A copy of that notice is attached hereto as Exhibit A. On October 9, 2019,
5    Counsel for Mr. Arao, in part pursuant to the invitation by the government to discuss
6    the sufficiency of the expert notice, emailed the government requesting additional
7    “Rule 16” information. On October 18, 2019, a telephonic meeting was held with the
8    government. (See Declaration of Edward M. Robinson).
9          As this Court and the parties are aware, Mr. Arao has moved to dismiss the
10   indictment and the substantive count, and in the alternative sever his case from that of
11   his codefendants. The basis for the motion to dismiss as well as to sever is set forth in
12   the motions and deal in a holistic sense with separating Mr. Arao’s conduct from that of
13   his co-defendants, particularly Mr. Fernandez. From the government’s expert notice, it
14   appears that a significant part of the proposed expert testimony goes to Mr. Fernandez’s
15   conduct in violating the criminal code sections focused on selling to prohibited persons,
16   selling outside of the country, and selling to straw purchases. (18 U.S.C. §§ 554,
17   924(a)(1)(A), 922(d)(1).) The heart of Mr. Arao’s objections to the area of proposed
18   expert testimony, if the government gives notice of its intent to go beyond the
19   parameters it has expressed it will abide by at trial (See Exhibit B), are rooted in the
20   notion that some of this testimony will not assist the trier of fact with respect to
21   “understanding the evidence or determining a fact in issue.” FRE 702. Additionally,
22   the objections address the concern that the firearms experts will provide legal opinions
23   that invade the province of the jury, provide testimony concerning Mr. Arao’s mental
24   state in violation of FRE 704(b), as well as the constitutional obligation to prove each
25   element of the offense beyond a reasonable doubt per In re Winship.
26                           PROPOSED EXPERT TESTIMONY
27         Attached hereto as Exhibit A is a letter from the government dated October 2,
28   2019, which serves the purpose of presenting the required expert notice pursuant to
                                                 1
 Case 2:18-cr-00121-PSG Document 192 Filed 10/24/19 Page 3 of 5 Page ID #:1113




1    Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure. On October 18, 2019 the
2    government provided a substitute expert with respect to Category B.
3          Counsel for Mr. Arao requested additional information from the government
4    concerning the nature of the proposed expert testimony. As set forth above, on October
5    18, 2019, counsel for the government and counsel for Mr. Arao had a telephonic
6    meeting to discuss the parameters of the government’s intended expert testimony. This
7    motion in limine is governed by those parameters which are set forth herein and the
8    Declaration of Counsel, attached hereto as Exhibit B.
9    I.    Expert Testimony Concerning “Federal Firearm Requirements”
10         As set forth in Exhibit A, the government indicates that it intends to call ATF
11   Special Agent David Hamilton to testify regarding the following: (1) the licensing
12   requirements for dealing in firearms and the records kept by federal and state
13   authorities concerning the sale and registration of the firearms involved in this
14   investigation; (2) the nature and characteristics of the firearms and ammunition that
15   were involved in this case; (3) the market prices of the firearms involved in this
16   investigation, including in secondary markets and in California compared to other
17   states; and (4) the significance of .38 Super firearms, specifically model 1911 firearms,
18   including their popularity in Mexican culture, in Mexico, and with cartels, in the
19   context of advertising the charged firearms for sale.
20         With respect to these four categories, Mr. Arao has no objection to the first
21   category concerning the licensing requirements and the records kept concerning the
22   sale and registration of the firearms involved in this investigation. Mr. Arao has no
23   objection the second category regarding testimony concerning the nature and
24   characteristics of the firearms and ammunition involved in this case. This non-objection
25   is premised on the government’s position that this testimony is designed to elicit for the
26   jury the fact that the firearms in question in this case are “off-roster” guns, and as such,
27   are more difficult for the public to acquire.
28
                                                     2
 Case 2:18-cr-00121-PSG Document 192 Filed 10/24/19 Page 4 of 5 Page ID #:1114




1          Regarding the third category, Mr. Arao, in his interview with law enforcement,
2    discussed his pricing of these off-roster guns. As such, the government has agreed that
3    this expert testimony is directed primarily towards the other defendants. Mr. Arao,
4    therefore, reserves the right to object at trial should the contours of this expert
5    testimony as it applies to him change.
6          Finally, concerning category four, Mr. Arao does not object to Agent Hamilton’s
7    testimony concerning “the significance of .38 super firearms.” He does, however,
8    object to testimony concerning the popularity of this gun in “Mexican culture, in
9    Mexico, and with the cartels, in the context of advertising the charged firearms for
10   sale.” The government has indicated that it does not intend to elicit testimony
11   concerning this objected to line of testimony unless there is cross-examination that
12   seeks to establish a jury nullification position. Counsel for Mr. Arao has indicated to
13   the government that they do not intend to pursue a jury nullification defense. As such, it
14   does not appear necessary to address this issue in this motion. Mr. Arao, however, asks
15   this Court to order the government to give notice of its intent to introduce this expert
16   testimony prior to its eliciting this testimony so that a proper objection and hearing can
17   be noted and held.
18   II.   California Firearms Requirements and Classifications
19         As set forth in Exhibit A, the government intends to call an expert witness
20   concerning California firearms requirements and classifications. The government has
21   provided notice that they intend to call Blake Graham and not Leslie McGovern. The
22   government has indicated that this testimony is regarding the following: (1) California
23   laws and regulations about firearms, including California’s classification of on-roster
24   and off-roster firearms; and (2) the restrictions on the sale of off-roster firearms as well
25   as the exceptions to those restrictions as they apply to law enforcement officers. Mr.
26   Arao has no objection to the first category of testimony. With respect to the second, Mr.
27   Arao has no objection to this testimony in reliance on the government’s stated position
28   that it does not plan on eliciting testimony about what legally constitutes “dealing in
                                                    3
 Case 2:18-cr-00121-PSG Document 192 Filed 10/24/19 Page 5 of 5 Page ID #:1115




1    firearms.” Again, should the government change its position and seek to introduce
2    expert testimony on what constitutes “dealing,” Mr. Arao requests that this Court order
3    the government to give notice of its intent to introduce this expert testimony prior to its
4    eliciting this testimony so that a proper objection and hearing can be noted and held.
5                                        CONCLUSION
6          For the foregoing reasons, Mr. Arao respectfully requests that this Court limit the
7    government’s expert testimony as herein stated and order that the government give
8    notice of intent to elicit expert testimony as requested.
9
                                             Respectfully submitted,
10
11
12
13   DATED: October 24, 2019              By /s/ Edward M. Robinson
                                            Edward M. Robinson
14                                          Rachael A. Robinson
                                            Lisa Houlé
15
16                                           Attorneys for Defendant

17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
